RAMSEY, J.
I concur in the action of the court in overruling the motion for rehearing. I also fully concur that, in view of the opinion of the majority of the court, the question as to whether the appropriation for the first year may be used or become available for the second year is not before the court, and that a decision of that question is not called for, and, holding their views, ought not now to be decided.
However, it should in fairness be stated, and my Associates authorize me to say that in this they fully concur, that with my views, and based as it is on the reasoning which led me to the conclusion to which I arrived, it was in no sense improper, but authorized, for me to express the opinion that no part of the appropriation for the year ending August 31, 1912, can be used for the year ending August 31, 1913. It is too manifest to my mind that the provisions on page 62 of the Acts of the Special Session of 1911, to this effect: “Provided, that any portion of the appropriations made herein for the year ending August 31, 1911, for maintenance and support, the erection, remodeling or equipment, for repairs of buildings or for any institution of this state for which appropriations have been made herein which remain unexpended at the end of said fiscal year, shall be available, and may *1084be used for the year ending August 31, 1913” —so far from authorizing such use, by necessary implication forbid it. Such a provision first appeared in our laws in 1909, and was intended, as the language expressly says, to be limited to appropriations for constructions of buildings and the support of certain institutions. The bill itself speaks of institutions, and the meaning of the word is well understood. The bill itself refers to ■and names the Attorney General’s department as a department. It scarcely needs to be stated that, if it had been intended to make this provision apply generally, it could and would have been done in one line and in respect to all appropriations. The inclusion of these special matters, buildings, and institutions is to my mind convincing evidence that this provision was not to apply to any other appropriation.
As to the other questions it seems unnecessary for me to say more.